—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The misbehavior report, augmented by the testimony of its author, constitutes substantial evidence supporting the determination that petitioner violated certain inmate rules (see, Matter of Bryant v Coughlin, 77 NY2d 642, 647; People ex rel. Vega v Smith, 66 NY2d 130, 139). The *975contention of petitioner that the charges were brought in retaliation for complaints he had made to the facility superintendent and the Inspector General merely presented an issue of credibility for the Hearing Officer to resolve (see, Matter of Bramble v Mead, 242 AD2d 858, lv denied 91 NY2d 803; Matter of Muhammad v Bennett, 242 AD2d 778). The contention of petitioner that the Hearing Officer improperly denied his request to call witnesses is not properly before us. Because petitioner failed to raise that issue in his administrative appeal, he has failed to exhaust his administrative remedies with respect to it (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Erie County, Tills, J.) Present — Denman, P. J., Pine, Hayes, Pigott, Jr., and Balio, JJ.